[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' OBJECTION TO REQUEST FOR LEAVE TO AMEND COMPLAINT
This is an action for wrongful death and intentional infliction of emotional distress commenced on April 28, 1987. On April 2, 1991, plaintiff moved to amend her complaint. The defendants on April 17, objected on the grounds of untimeliness and, that the new allegations contained in paragraphs 12 through 15 of the first count and paragraphs 14 through 17 of the second count, are "conclusions of law."
The new allegations in question amount to a statement of the elements of the tort of intentional infliction of emotional distress, and do not serve the plaintiff's claimed purpose "to conform with, and alleges additional facts learned through discovery." Elements of the cause of action are not essential in a complaint, but are properly the province of the court to address when instructing the jury. See Conn. Practice Book Annotated, Moller and Horton, authors comments to Sec. 131.
Moreover, the amendment was filed almost four years after the original complaint, and more than two and a half years after it was claimed to the jury.
Objection to request to amend complaint sustained.
Wagner, J. CT Page 7060